Citation Nr: 0902108	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for idiopathic 
cardiomyopathy with congestive heart failure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Navy from May 1982 to July 1992; and the record indicates 
service with a reserve component from 1992 to 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  A transcript of that 
hearing is of record.

During an August 2004 VA examination, the examiner, W.S., 
M.D., opined that after reviewing the service medical 
records, he noted that the veteran had evidence of elevation 
of blood pressure on more than one occasion, noting that he 
had diastolic readings as high as 100 or more.  Dr. S. noted 
that the veteran continued to have elevated blood pressure 
readings for which he was currently receiving treatment.  Dr. 
S. opined that the veteran's current hypertension was related 
to the elevated blood pressure readings he had in service.  
Given the implication of such a statement, the Board refers 
the issue of entitlement to service connection for 
hypertension to the RO for appropriate action.


FINDING OF FACT

The veteran does not have idiopathic cardiomyopathy with 
congestive heart failure that is related to military service.




CONCLUSION OF LAW

The veteran does not have idiopathic cardiomyopathy with 
congestive heart failure that is the result of disease or 
injury incurred in or aggravated by active military service; 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, March 2006 and July 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), social security 
administration (SSA) records, VA and private medical records, 
and secured a VA examination in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet.

II. Background

The veteran contends that his currently diagnosed idiopathic 
cardiomyopathy with congestive heart failure is related to 
his time spent on active duty.  In particular, the veteran 
believes that his service in the Gulf War where he alleges he 
was exposed to oil fires which created a smoky environment, 
contributed to his current disability.  The veteran stated 
that his first real symptom of a heart disability was in 
January 2002 when he went to St. Rita's Medical Center for 
heart and chest pain and fluid in his lungs.  During his 
hearing, the veteran also noted that he was in the Naval 
Reserve from July 1992 through 2000, but stated that he did 
not have any problems related to his heart during this time 
period.  See December 2008 Board hearing transcript.

The service medical records (SMRs) contain an entry dated in 
July 1988 noting sharp, radiating right-sided chest pain, and 
a January 1992 entry noting right-sided tightness that 
radiated around to the diaphragm for the past three days, but 
on evaluation, the lungs were clear to auscultation 
bilaterally, and the heart had a strong steady beat, without 
murmurs.  In-service medical evaluations consistently 
revealed a normal clinical evaluation for the veteran's heart 
and lungs.  See January 1982, September 1982, April 1983, May 
1984, May 1988, and July 1992 medical evaluations.

Treatment records from the Lima Memorial Hospital, St. Rita's 
Medical Center, Dayton VA medical center (VAMC) and the 
Madison VAMC, all contain references to treatment related to 
the veteran's idiopathic cardiomyopathy with congestive heart 
failure; however, none of these records contain medical 
evidence showing a relationship between the veteran's 
currently diagnosed heart disability and his time spent on 
active duty.  The earliest indication in the record of a 
diagnosis of idiopathic cardiomyopathy with congestive heart 
failure is a June 2002 discharge summary from the Dayton VAMC 
which diagnosed the veteran with congestive heart failure 
with an ejection fraction of 9 percent in an echocardiogram 
done during the admission, and non-ischemic dilated 
cardiomyopathy, idiopathic in nature.   

The veteran was afforded a VA examination in August 2004.  At 
this examination, the examiner noted that the veteran was 
first diagnosed with idiopathic cardiomyopathy in June 2002, 
noting that to the veteran's knowledge, he first became 
symptomatic in January 2002, stating that while shoveling 
snow he developed shortness of breath, and presented to the 
emergency room, where he was advised that he had fluid in his 
lung.  The veteran reported that in June 2002, he developed 
an acute onset of numbness and tingling in his arm and leg on 
the right side.  He reported that he drove himself to the 
emergency room, at which point he was diagnosed with 
congestive heart failure, hospitalized, and ultimately 
diagnosed with cardiomyopathy with an ejection fraction of 
less than 10 percent.  

The examiner, W.S., M.D. diagnosed the veteran with 
idiopathic cardiomyopathy by history, and hypertension, and 
opined that the chest pain the veteran reported experiencing 
while on active duty was at least likely than not associated 
with the development of idiopathic cardiomyopathy in 2002.  
In this August 2004 examination, Dr. S. did not offer a 
rationale for his opinion.  In September 2004, the RO 
contacted Dr. S. for a rationale, at which point Dr. S. 
stated that he had made a typographical error, and explained 
that he meant to state that the in-service references to 
chest pain were unlikely associated with the development of 
his idiopathic cardiomyopathy.  Dr. S. explained that the 
veteran's idiopathic cardiomyopathy was unrelated to service 
because it occurred years after his discharge from active 
duty, and noted that the cardiomyopathy was not ischemic, and 
stated that there was no evidence of it being related to 
hypertension.  

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the veteran's separation from qualifying military 
service.  This includes organic heart disease.  38 C.F.R. 
§ 3.307, 3.309.

Here, the record shows evidence of a current disability-
specifically, idiopathic cardiomyopathy with congestive heart 
failure.  Further, the SMRs contain an entry dated in July 
1988 noting sharp, radiating right-sided chest pain and an 
entry dated in January 1992 noting right-sided tightness that 
radiated around to the diaphragm for the previous three days, 
but on evaluation, the lungs were clear to auscultation 
bilaterally, and the heart had a strong steady beat, without 
murmurs.  Despite these two complaints of chest pain, in-
service medical evaluations consistently revealed a normal 
clinical evaluation for the veteran's heart and lungs.  See 
January 1982, September 1982, April 1983, May 1984, May 1988, 
and July 1992 medical evaluations.  Additionally, the first 
post-service indication of idiopathic cardiomyopathy with 
congestive heart failure is not until a June 2002 discharge 
summary, ten years after the veteran was discharged from 
active duty service.  The Board finds that the absence of a 
diagnosis of idiopathic cardiomyopathy with congestive heart 
failure until 10 years after discharge, weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (it is proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Lastly, Dr. S. in the September 2004 
addendum to his August 2004 opinion, stated that the in-
service references to chest pain were unlikely associated 
with the development of idiopathic cardiomyopathy, explaining 
that the veteran's idiopathic cardiomyopathy was unrelated to 
service because it occurred years after his discharge from 
active duty, further noting that the cardiomyopathy was not 
ischemic.  Dr. S.'s opinion is uncontradicted by the evidence 
of record.

Regarding presumptive service connection, because the first 
post-service diagnosis of idiopathic cardiomyopathy with 
congestive heart failure was not until 2002, there is no 
indication that the veteran's heart disability (idiopathic 
cardiomyopathy with congestive heart failure) manifested 
itself to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2008).

In summary, after weighing all the evidence of record, 
including the veteran's own statements, the Board finds that 
service connection for idiopathic cardiomyopathy with 
congestive heart failure is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current idiopathic cardiomyopathy with congestive heart 
failure is not traceable to an injury or disease incurred in 
or aggravated during active military service.  


ORDER

Entitlement to service connection for idiopathic 
cardiomyopathy with congestive heart failure is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


